Case: 1:20-cv-01238 Document #: 32-3 Filed: 07/02/20 Page 1 of 3 PageID #:456




                EXHIBIT C
6/26/2020       Case: 1:20-cv-01238 Document #: 32-3 Filed: 07/02/20
                                                     The Comfy Hoodie Page 2 of 3 PageID #:457
                                Buy 1 Comfy Hoodie, Get 1 FREE! Code: BOGO · FREE Shipping on orders $50+. US Only.

                                                                                                                              MY CART  0


                                                                                                                                          

                                                SHARK TANK           ABOUT US         SHOP 
                                                                                                                                    0 $0.00



       THE COMFY HOODIE - $34.99 $29.99

                                                                          THE COMFY HOODIE - $34.99
                                                                          $29.99
                                                                          Choose Your Color




                                                                           Quan ty    −      1     +


                                                                                                       Add to Cart
                                                         



                                                                           BUY ONE, GET ONE FREE! CODE: BOGO. LIMITED TIME
                                                                                                         ONLY!
                                                                          Move over old sweatshirt, your new favorite hoodie is here!
                                                                          The Comfy Hoodie is made from the so est, premium co on
                                                                          material making it warm and cozy yet durable and func onal.
                                                                          The Comfy Hoodie is modeled a er a 5XL sweatshirt - taking
                                                                          on a “Comfy size” of its own to be the most comfortable thing
                   •1 •2 •3 •4 •5 •6 •7 •8                                you’ll ever wear. Its cool and casual look is perfect to send
                                                                          with the kids to college, roast marshmallows by the re, rake
                                                                          the fall leaves or curl up on the couch at home. It’s your new
                                                                          grab and go to item to keep you comfy for all adventures
                                                                          ahead.

                                                                              Breathable, pleasant warmth
                                                                              One Size Fits All Adults & Teens
                                                                              Features: huge hood, giant front pocket, high low hem,
                                                                          and ribbed cu ed sleeves
                                                                              Contents: Outer material - knit co on. Inner material –
                                                                          fuzzy eece co on. 50% Co on. 50% Polyester
                                                                              Care-Free Wash: toss it in the wash then tumble dry on
                                                                          low - it comes out like new
                                                                              Free 30 Day Return/Refund Policy
                                                                              Invented by 2 brothers and back by ABC’s Shark Tank Star
                                                                          Barbara Corcoran
                                                                              Patent Approved


https://thecomfy.com/products/the-comfy-hoodie?variant=30397577396306                                                                          1/2
6/26/2020       Case: 1:20-cv-01238 Document #: 32-3 Filed: 07/02/20
                                                     The Comfy Hoodie Page 3 of 3 PageID #:458
                                                                                                   #COMFYCARES💕
                                                                              We are proud to have found a way to use The Comfy® brand
                                                                              to provide comfort, strength, and support in a totally di erent
                                                                              way. We are so excited to partner together with Susan G
                                                                              Komen® and thank them for taking care of our loved ones! In
                                                                              2019-2020, The Comfy will donate to Susan G. Komen
                                                                              $50,000.00 regardless of sales.



                                                                                                   RELATED PRODUCTS




                                                                                  THE          THE         THE          THE          NEW:
                                                                                COMFY        COMFY       COMFY         COMFY         THE
                                                                                ORIGINAL       FOR       ORIGINAL      TEDDY        COMFY
                                                                                              YOUR          JR                      DREAM
                                                                                 $39.99                                 $49.99
                                                                                              FEET
                                                                                                           $34.99                    $39.99
                                                                                              $14.99


                                                                 Back To The Comfy




                      COMPANY                                       SIGN UP                                     CUSTOMERS
                                                       Join the Comfy Craze! Sign up to
                        About Us                      receive updates on new products,                            My Account
                       Shark Tank                       special promo ons, and events.                              Shop
                     Terms of Use                                                                                   Returns
                    Privacy Policy                                                                                   FAQs
                      Contact Us                      Join our mailing list            Subscribe
                  Patent Informa on

                  Patent Informa on




                                                                                    




https://thecomfy.com/products/the-comfy-hoodie?variant=30397577396306                                                                           2/2
